1 The opinion of the Court of Civil Appeals in this case is reported in 103 S.W.2d 1098. The application for writ of error is insufficient and was improvidently granted. It does not disclose the result of the suit in the Court of Civil Appeals or when its judgment was rendered. There is a statement on page 9 of the application that the Court of Civil Appeals affirmed the judgment of the trial court, but that is erroneous. That court reversed and remanded the cause. It does not disclose that a motion for rehearing was filed in or acted upon by that court. A number of assignments of error appear, but it is not shown that they were called to the attention of the Court of Civil Appeals in a motion for rehearing. For these reasons the application should be dismissed. Leonard Bros. v. Newton, 129 Tex. 1, 101 S.W.2d 223, and authorities there cited. This Court does not therefore consider or express any opinion on the questions decided by the Court of Civil Appeals.
The application for writ of error is dismissed.
Opinion delivered July 7, 1937.
             ON MOTION FOR REHEARING.